t c no united_states tax_court estate of leona engelman deceased peggy d mattson executor commissioner of internal revenue respondent petitioner v docket no filed date in h and d husband and wife established a living_trust the terms of the trust provided for an allocation of trust assets between two separate trusts trust a and trust b upon the death of the first spouse initially all assets were to be placed in trust a except to the extent disclaimed by the surviving_spouse disclaimed assets were to be placed in trust b the surviving_spouse was also granted a power_of_appointment effective at death over trust a h died on date on date d executed a document entitled power_of_appointment directing disposition of the trust a corpus d died on date thereafter on date the special administrator of her estate executed a disclaimer of d’s interest in trust a assets valued at approximately dollar_figure as of h’s earlier death those assets were placed in trust b and distributed to the beneficiaries thereof held trust assets worth approximately dollar_figure at d’s date of death are includable in the gross_estate on account of absence of a disclaimer qualified within the meaning of sec_2518 i r c held further no charitable deduction is allowable with respect to distributions to the american cancer society yale university school of law or the state of israel richard v vermazen for petitioner christine v olsen for respondent opinion wherry judge respondent determined a federal estate_tax deficiency of dollar_figure for the estate of leona engelman the estate after concessions the issues for decision are whether a qualified_disclaimer within the meaning of sec_2518 was made with respect to trust assets worth approximately dollar_figure at the date of death of leona engelman decedent and whether to the extent that the foregoing trust assets are included in the gross_estate the estate is entitled to a charitable deduction for certain amounts distributed unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference decedent was a resident of california when she died testate in that state on date no probate proceeding was maintained on behalf of the estate the executor and special administrator of decedent’s estate peggy d mattson ms mattson resided in california at the time the petition in this case was filed decedent and samuel engelman mr engelman were husband and wife on date in california they executed a declaration of trust placing their assets into the engelman living_trust the instrument named the settlors decedent and mr engelman as the initial trustees of the trust and set forth provisions regarding administration and disposition of the trust estate the trust declaration provided generally that while both settlors were alive the trustees were to distribute income or principal as the settlors directed upon the death of the first spouse the following provisions were to take effect death of first settlor upon the death of one of the settlors survived by the other the trustees shall divide the trust estate into two separate trusts these separate trusts will be referred to as trust a and trust b although it is intended that two separate trusts be created under the laws of california for federal and state_income_tax purposes the trustees may hold all of the trust estate as one common fund and are not required to make a physical division thereof division and allocation of assets the trust estate and distributions received by this trust from the estate of the deceased settlor if any shall be allocated among the trusts described above as follows a except as provided in subparagraph b and paragraph relating to simultaneous death the entire trust estate shall be allocated to trust a b if the surviving settlor in his or her capacity as beneficiary effectively disclaims under code sec_2518 or any successor provision then in effect all or any specific_portion of his or her interest in trust a such disclaimed amount shall be allocated to trust b to be held administered and distributed according to its provisions with respect to trust a all income was to be paid to or for the benefit of the surviving settlor the surviving settlor could direct the trustees to distribute principal at any time and for any reason and the surviving settlor was granted a power at his or her death to appoint any part of the principal and undistributed_income of trust a the latter power was to be made by last written instrument filed with the trustees effective at the surviving settlor’s death and specifically referring to this power_of_appointment any portion of trust a not so appointed was to be added to trust b as regards trust b net_income was to be paid to the surviving settlor at least annually and the trustees were authorized to distribute principal as they determined necessary or advisable for the settlor’s health education support or maintenance after exhaustion of trust a upon the death of the surviving settlor the balance of trust b excluding household goods and personal effects was to be distributed pursuant to an enumerated list of specific bequests with the residue to the state of israel decedent and mr engelman also on date signed substantially identical pourover wills devising and bequeathing their estates to the trustees of the engelman living_trust decedent and mr engelman amended the trust instrument on date date and date the first two amendments revised the list of specific beneficiaries to receive assets from trust b and the third amendment provided further information regarding successor trustees according to the second amendment specific bequests from trust b were to be made as follows to helen adams dollar_figure to carol l engelman dollar_figure to jerrold w engelman dollar_figure to alan engelman dollar_figure to the american cancer society dollar_figure and to the yale university school of law dollar_figure on date mr engelman died survived by decedent at that time the total value of assets in the engelman living_trust was approximately dollar_figure subse- quently on date decedent executed a document entitled power_of_appointment the preamble recited the undersigned at present is the holder of a power_of_appointment over the principal of trust a or the survivor’s trust which came into existence as the result of the passing of her husband pursuant to that certain revocable declaration of trust executed by samuel engelman and leona engelman on date thereafter the instrument directed that the trust a corpus remain in trust for the benefit of helen adams and then upon her death be distributed percent each to the american cancer society the university of california at san diego the city of hope and sharon commings with the residue to jeffrey mccoy the power_of_appointment was delivered to the trustees of the engelman living_trust decedent died on date on date ms mattson in her capacity as special administrator of decedent’s estate executed a document entitled disclaimer of interest in trust property language therein stated that ms mattson on behalf of decedent absolutely disclaims and renounces all interest in assets listed on an attached schedule the referenced schedule set forth trust a assets valued at approximately dollar_figure as of mr engelman’s date of death the document further specified that such disclaimed assets shall constitute trust ‘b’ as per the express provisions of the engelman living_trust ms mattson as successor trustee of the engelman living_trust then distributed from trust a to trust b property worth approximately dollar_figure representing the appreciated value of the disclaimed assets on the date of the distribution after this allocation property valued at approximately dollar_figure as of decedent’s date of death remained in trust a on date checks written on the account of engelman living_trust b were issued to the following beneficiaries to the estate of helen adams dollar_figure to carol l engelman dollar_figure to jerrold w engelman dollar_figure to alan engelman dollar_figure to yale university dollar_figure and to the american cancer society dollar_figure in august of a transmittal letter referencing the balance of the b_trust portion of the engelman trust and a check in the amount of dollar_figure were sent to the state of israel thereafter in december of a form_706 united_states estate and generation-skipping_transfer_tax return was filed on behalf of decedent’s estate the reported value of the gross_estate dollar_figure as of the alternate_valuation_date excluded the disclaimed assets the return claimed a charitable deduction of dollar_figure comprising dollar_figure each to the american cancer society the university of california at san diego and the city of hope the form_706 also reported with respect to individual noncharitable beneficiaries that sharon commings received dollar_figure and jeffrey mccoy received dollar_figure from the estate during relevant times ms mattson also served as the appointed conservator for the person and estate of helen adams in this capacity on date ms mattson executed a document entitled disclaimer of interest in trust property the writing purported to disclaim an income_interest only in the residue of trust a of the engelman living_trust created by a power_of_appointment executed by leona engelman on date the estate concedes that this attempted disclaimer was untimely and is moot discussion i inclusion of trust assets in the gross_estate a general rules as a general_rule the internal_revenue_code imposes a federal tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2033 broadly states that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through then explicitly mandate inclusion of several more narrowly defined classes of assets among these specific sections are sec_2036 which includes transfers where the decedent retained the possession of the enjoyment of or the right to designate persons who shall possess or enjoy transferred property or income therefrom sec_2038 which includes revocable transfers and sec_2041 which includes property over which the decedent held a general_power_of_appointment however inclusion of certain assets in the gross_estate may be avoided through operation of the disclaimer provisions of the internal_revenue_code for purposes of the estate_tax sec_2046 incorporates by reference sec_2518 which reads in part sec_2518 disclaimers a general_rule --for purposes of this subtitle if a person makes a qualified_disclaimer with respect to any interest in property this subtitle shall apply with respect to such interest as if the interest had never been transferred to such person b qualified_disclaimer defined --for purposes of subsection a the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if-- such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of-- a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either-- a to the spouse of the decedent or b to a person other than the person making the disclaimer as pertains to the above-quoted sec_2518 requirement of no acceptance of benefits regulations further provide a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in property the exercise of a power_of_appointment to any extent by the donee of the power is an acceptance of its benefits sec_25 d gift_tax regs see also h rept pincite 1976_3_cb_738 b contentions of the parties for purposes of the instant case the estate concedes on brief that if leona accepted the disclaimed property the property of trust b is included in leona’s gross_estate under sec_2036 and sec_2038 accordingly the dispute of the parties centers primarily on whether decedent manifested acceptance of the assets purportedly disclaimed within the meaning of sec_2518 respondent contends that the so-called power_of_appointment executed by decedent resulted in an acceptance violative of the sec_2518 requirement respondent asserts that when decedent’s exercise of the power became effective and irrevocable at her death there was a ‘manifestation of ownership’ and acceptance of the benefits of the power hence it is respondent’s position that any subsequent disclaimer by the executor of decedent’s estate was not qualified under sec_2518 conversely the estate advances three principal arguments as to why no acceptance occurred in the circumstances here the estate maintains that the power_of_appointment did not result in an acceptance because execution of the power did not itself manifest any dominion and control_over the property nor did exercise of the power ever become effective due to the relation- back doctrine under state law execution of the power was not specific to mr engelman’s property and execution of the document should not be characterized as the exercise of a power_of_appointment due to the extent of decedent’s rights in trust a c analysis the estate’s point that execution of the power_of_appointment did not itself constitute an acceptance rests on example of sec_25 d gift_tax regs which provides example on date a created an irrevocable_trust in which b was given a testamentary general_power_of_appointment over the trust’s corpus b executed a will on date in which b provided for the exercise of the power_of_appointment on date b disclaimed the testamentary_power_of_appointment assuming the remaining requirements of sec_2518 are satisfied b’s disclaimer of the testamentary_power_of_appointment is a qualified_disclaimer from the foregoing example the estate deduces that execution of a revocable instrument providing for the exercise of a testamentary_power_of_appointment effective at death does not preclude a later disclaimer of such power yet respondent does not argue otherwise pointing out that merely executing an ambulatory instrument does not constitute acceptance because the instrument is subject_to revision nor does there seem to be any significant disagreement between the parties about the corollary principle that an exercise of a power_of_appointment which has become effective may be deemed an acceptance in fact the estate maintains that it may be inferred from the above example that the regulatory language in sec_25_2518-2 gift_tax regs describing the exercise of a power_of_appointment as an acceptance of its benefits applies only to an exercise that has become effective rather the estate claims that the exercise of the power in this case never became effective while respondent takes the opposite view under california law a power_of_appointment is generally revocable until the property subject thereto has been transferred or has become distributable pursuant to exercise of the power cal prob code sec west the power at issue in this case states that it was to take effect at the surviving settlor’s death as previously indicated the estate’s contention that decedent’s exercise of her power_of_appointment never became effective rests on the relation-back doctrine under state law cal prob code section a west provides unless the creator of the interest provides for a specific disposition of the interest in the event of a disclaimer the interest disclaimed shall descend go be distributed or continue to be held as to a present_interest as if the disclaimant had predeceased the creator of the interest or as to a future_interest as if the disclaimant had died before the event determining that the taker of the interest had become finally ascertained and the taker’s interest indefeasibly vested a disclaimer relates back for all purposes to the date of the death of the creator of the disclaimed interest or the determinative event as the case may be on the basis of the above statute the estate maintains that the power_of_appointment decedent signed on date never became effective because the disclaimer subsequently executed by ms mattson related back to mr engelman’s death on date and therefore must be treated as predating the exercise at the outset we note that the state law doctrine_of relation back can have no potential applicability to this case unless the purported disclaimer was effective for state law purposes additionally this court has held as a general_rule that a disclaimer will not be treated as qualified under sec_2518 unless it is effective under applicable local law since state law determines whether a property interest has passed 100_tc_42 estate of chamberlain v commissioner tcmemo_1999_181 affd 9_fedappx_713 9th cir hence as a threshold matter we consider the requirements for a valid disclaimer under california law as pertinent here cal prob code section west contains restrictions on the ability of a donee to make a disclaimer a a disclaimer may not be made after the beneficiary has accepted the interest sought to be disclaimed b for the purpose of this section a beneficiary has accepted an interest if any of the following occurs before a disclaimer is filed with respect to that interest the beneficiary or someone acting on behalf of the beneficiary makes a voluntary assignment conveyance encumbrance pledge or transfer of the interest or part thereof or contracts to do so provided however that a beneficiary will not have accepted an interest if the beneficiary makes a gratuitous conveyance or transfer of the beneficiary’s entire_interest in property to the person or persons who would have received the property had the beneficiary made an otherwise qualified_disclaimer pursuant to this part the beneficiary or someone acting on behalf of the beneficiary accepts the interest or part thereof or benefit thereunder thus california law like federal_law incorporates a rule denying the effectiveness of a disclaimer in situations evidencing a prior acceptance of benefits the foregoing statute was recently interpreted by the court_of_appeals for the ninth circuit to which appeal in the instant case would normally lie in 326_f3d_1030 9th cir there in the context of a bankruptcy proceeding the court_of_appeals considered whether certain acts by a debtor constituted acceptance of a contingent_interest in trust assets and thereby prevented the debtor from later disclaiming the property id pincite4 the appellate court focused on construction of the broad ‘catch-all’ language in cal prob code section b id pincite after first noting the dearth of california caselaw on the statute the court_of_appeals engaged in an extensive analysis of the language and history of the provision as well as of constructions of similar enactments by other states id pincite1 the court_of_appeals then concluded we think the language of b the definitions incorporated by the uniform disclaimer of transfers act and the decisions construing analogous state probate codes all demonstrate that the california legislature intended to prohibit the disclaimer of an interest accepted through conduct by a beneficiary implying an intent to direct or control the property in a manner that conveys more than a de_minimis benefit to the beneficiary or a third party application of this standard is a fact-sensitive inquiry that centers on the conduct of the beneficiary and the result of such conduct id pincite applying the just-described rule to the facts before it the court_of_appeals held that the debtor’s declaration of an interest in the disputed trust on several loan applications constituted an acceptance of his contingent_interest in the trust assets id pincite further according to the appellate court that acceptance of ‘part’ of the contingent_interest thus made his later disclaimer ineffective under b of the california probate code because acceptance of a part of or benefit under the interest constitutes acceptance of the interest in its entirety id here the court is satisfied that decedent would be considered under california law to have accepted her interest in and power_of_appointment over all of the assets contained in trust a decedent executed a power_of_appointment which on its face provides for disposition of the assets of trust a in their entirety she died without having amended the document’s language or in any way restricted its reach such conduct is reasonably interpreted as implying an intent to direct or control the property in a manner that conveys more than a de_minimis benefit to the third parties named in the power_of_appointment hence the subsequent disclaimer would lack efficacy for state law purposes and the relation-back doctrine would not apply moreover regardless of the validity of decedent’s disclaimer under state statutes caselaw indicates that the relation-back concept is entitled to only limited recognition for federal tax purposes we acknowledge that as pointed out by the estate this court has relied on the doctrine in determining the requisite signatory beneficiaries for a valid special_use_valuation election under sec_2032a 89_tc_293 affd in part on this issue and revd in part on other grounds 853_f2d_1494 8th cir in mcdonald v commissioner supra pincite we held insufficient an election signed by the original disclaiming beneficiary and not the ultimate recipients of property to which the election related we reasoned that the election was intended to evidence the written consent of those parties obtaining an interest in the property to be personally liable for any recapture_tax imposed on later disposition or change in use of the property id practical and administrative concerns dictated that we define the interested parties in view of state relation-back laws nonetheless the u s supreme court has summarized the broader policy concerning the relation-back doctrine in federal tax contexts as follows cases like 455_us_305 and this one illustrate as well as any why it is that state property transfer rules do not translate into federal taxation rules under state property rules an effective disclaimer of a testamentary gift is generally treated as relating back to the moment of the original transfer of the interest being disclaimed having the effect of canceling the transfer to the disclaimant ab initio and substituting a single transfer from the original donor to the beneficiary of the disclaimer although a state-law right to disclaim with such consequences might be thought to follow from the common-law principle that a gift is a bilateral transaction requiring not only a donor’s intent to give but also a donee’s acceptance state-law tolerance for delay in disclaiming reflects a less theoretical concern an important consequence of treating a disclaimer as an ab initio defeasance is that the disclaimant’s creditors are barred from reaching the disclaimed property the ab initio disclaimer thus operates as a legal fiction obviating a more straightforward rule defeating the claims of a disclaimant’s creditors in the property disclaimed the principles underlying the federal gift_tax treatment of disclaimers look to different objects however as we have already stated congress enacted the gift_tax as a supplement to the estate_tax and a means of curbing estate_tax avoidance since the reasons for defeating a disclaimant’s creditors would furnish no reasons for defeating the gift_tax as well the jewett court was undoubtedly correct to hold that congress had not meant to incorporate state-law fictions as touchstones of taxability when it enacted the act absent such a legal fiction the federal gift_tax is not struck blind by a disclaimer 511_us_224 citations and fn ref omitted the instant case fails to present any compelling considerations of the nature seen in mcdonald v commissioner supra nor would recognition of the relation-back concept serve to advance the object of protecting the disclaimed assets from the reach of decedent’s state-law creditors accordingly precedent does not justify use of the relation-back doctrine in these circumstances to relieve decedent of the effects of having exercised her power_of_appointment having concluded that the legal fiction of relation back should not be employed to prevent decedent’s power_of_appointment from becoming effective at her date of death the court is satisfied that such effective power should be construed as an acceptance of the trust a property within the meaning of sec_2518 regulations under that section make explicit reference not only to exercise of a power_of_appointment but also more generally to directing others to act with respect to the property or interest in property as marks of acceptance sec_25_2518-2 gift_tax regs decedent’s conduct falls within these guidelines moreover the estate’s further argument that decedent’s execution of the power fails as an acceptance because it was not specific to mr engelman’s property is misplaced on account of the timing issues inherent in the preceding discussion the estate alleges that because the power_of_appointment simply applied to whatever property happens to be in trust a on the death of leona and might not apply to any of samuel’s property nothing in the document’s execution signaled that decedent claimed ownership of mr engelman’s property yet our focus is not on when the power was executed but on the date of decedent’s death when it became effective when decedent died without having revoked or limited the document and the power on its face disposed of all property in trust a now alleged to be part of her gross_estate she asserted control_over all the relevant assets in the alternative the estate seeks to avoid the result stemming from characterization of the date document as the exercise of a power_of_appointment that became effective at decedent’s death by arguing that on account of the extent of her rights in trust a decedent could not have held or exercised a power_of_appointment the estate’s contentions are founded in large part on the state law doctrine_of merger generally where an equitable and legal estate become united in a single_person ie where the sole beneficiary is also the sole trustee the two interests merge and the trust terminates nellis v rickard p cal cal jur 3d trusts sec the estate alleges because samuel left his property to trust a where leona had an immediate and unrestricted right of withdrawal there was no restriction on leona’s current interest in the property to support the granting of a separate power_of_appointment in the same property rather the estate would have us view decedent’s rights over trust a as a power to alter amend or revoke the trust however california by statute provides an exception to the doctrine_of merger if a_trust provides for one or more successor beneficiaries after the death of the settlor the trust is not invalid merged or terminated in either of the following circumstances b where there are two or more settlors one or more of whom are trustees and the beneficial_interest in the trust is in one or more of the settlors during the lifetime of the settlors cal prob code sec west operation of this statute is illustrated by ammco ornamental iron inc v wing cal rptr 2d ct app there upon his mother’s death mr wing became the sole trustee of a_trust with respect to which he held a life income_interest a power to invade principal for support health or maintenance and a testamentary_power_of_appointment exercisable in favor of any persons other than himself his estate or his creditors id pincite if mr wing failed to exercise the power of we further note that acceptance of the premises underlying this argument could lead to inclusion of the assets of the living_trust in their entirety in decedent’s gross_estate under other rules such as those which can apply under sec_2031 and sec_2033 as though decedent owned the property outright appointment the trust instrument provided that the corpus should go to his children in equal shares id pincite given these facts the court of appeal emphasized that persons in existence who are specifically designated in a_trust instrument to take in default of the exercise of a power_of_appointment by the holder of the preceding estate are beneficiaries of that trust and acquire vested_remainder interests although their interests are subject_to complete divestment id pincite because mr wing’s children were living when the trust was created the court held the doctrine_of merger inapplicable concluding that the children were additional beneficiaries of the trust whose interests could not be disregarded id pincite we see no material distinction between the situation at issue in ammco ornamental iron inc and that presented here like mr wing decedent was granted a life income_interest in a power to invade and a power_of_appointment over the relevant trust although decedent’s powers were in some respects broader than those of mr wing none of the differentiating features figured in the california court’s analysis the crucial similarity lies in the fact that the two trust instruments both named beneficiaries in existence at the time of execution to take if the respective powers of appointment were not exercised these vested future interests were sufficient in ammco ornamental iron inc to prevent merger the naming of default beneficiaries here under the trust b provisions should yield an identical result the estate also makes the further contention that even apart from the merger doctrine leona’s unlimited right of withdrawal over all of trust a and her rights to alter amend or revoke trust a and her failure to withdraw the property made her effectively the settlor of all property of trust a and eliminated the distinction of his former property or hers a fortiori the estate alleges that as sole settlor of trust a decedent was unable to grant a power_of_appointment to herself over the property therein yet the estate has cited no california authority indicating that courts of that state would disregard the actual parties and the express drafting of the instrument at issue additionally as respondent points out the definitions with respect to powers of appointment contained in cal prob code section west appear to contemplate that an individual’s retained power to direct disposition of his or her property would be characterized as a power_of_appointment see cal prob code sec e ‘donor’ means the person who creates or reserves a power_of_appointment cal prob code sec d ‘donee’ see supra note means the person to whom a power_of_appointment is given or in whose favor a power_of_appointment is reserved d conclusion we conclude that decedent’s execution of the document entitled power_of_appointment which became effective upon and by reason of her death constituted an acceptance of the property in trust a within the meaning of sec_2518 consequently the later attempted disclaimer by her executor was not qualified for federal estate_tax purposes the trust assets of approximately dollar_figure that were the subject of the disclaimer are therefore includable in decedent’s gross_estate ii deductions from the gross_estate for charitable gifts a general rules sec_2055 provides a deduction from the gross_estate for the value of bequests legacies devises or transfers to inter alia the united_states or a political_subdivision thereof for public purposes corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and trustees or fraternal organizations but only if the gifts are to be used exclusively for religious charitable scientific literary or educational_purposes sec_2055 and federal courts have construed gifts to foreign political units when clearly restricted to charitable purposes as gifts in trust within the meaning of sec_2055 e g 436_f2d_799 2d cir natl sav trust co v united_states ct_cl 436_f2d_458 the internal_revenue_service has adopted this position as follows a deduction is allowable under sec_2055 of the code with respect to a transfer of property to a foreign government or political_subdivision thereof for exclusively charitable purposes revrul_74_523 1974_2_cb_304 conversely where the use of such property is not limited to exclusively charitable purposes within the meaning of sec_2055 and sec_2055 the deduction will be disallowed id b contentions of the parties the estate argues that if the assets transferred to trust b are included in decedent’s gross_estate charitable deductions are allowable for the bequests thereunder to the american cancer society yale law school and the state of israel it is the estate’s position that even if the disclaimer was not qualified under sec_2518 it was nonetheless effective for state law purposes therefore according to the estate decedent is treated as having made gifts to the corresponding beneficiaries when property was distributed pursuant to the terms of trust b respondent cites three principal reasons why the distributions made to entities specified in trust b do not yield charitable deductions the estate responds to each such allegation first respondent maintains that the explicit language of the trust agreement precludes any argument that a disclaimer not effective under sec_2518 can nonetheless be effective under state law to bring into operation the provisions of trust b the trust instrument states that allocation to trust b would occur in the event that the surviving settlor effectively disclaims under code sec_2518 or any successor provision then in effect the estate counters that the foregoing terms create no express requirement but only an inference alerting the trustee to be aware of the statute second respondent contends that even if the disclaimer was effective under state law the property at issue passed to trust b as a result of a discretionary act of the executor in making the disclaimer and not because of an act by decedent it is respondent’s position that decedent’s own actions in executing the power_of_appointment and her subsequent death caused all property to be treated at that time as subject_to the trust a provisions to this point the estate once again responds with reference to the relation-back doctrine third with respect to the distribution to the state of israel respondent avers that a deduction is not allowable in any event because trust b provides only for an unrestricted gift accordingly respondent characterizes the gift as having failed the requirement that the donor restrict use of a gift made to a foreign government to charitable uses the estate in contrast alleges that any such failure is cured by the following text of decision of the cabinet of the government of the state of israel decision dated date a copy and translation of which have been stipulated by the parties a estates for the benefit of the state whether or not the testator has specified the ultimate purpose shall be designated by the administrator general ministry of justice for the purposes and to the bodies as determined by the public committee as hereinafter provided where the testator has specified the object the allocation shall be made within the scope of that object b in estates for the benefit of the state where the testator has not specified their object or where the object is incapable of fulfillment the committee shall make the designation exclusively for charitable purposes namely - welfare education health culture religion science art and the advancement of all other humanitarian and social aims c monies from estates shall not be designated in substitution of monies that have been budgeted in the state budget and shall not be designated for the financing of activities which are directly carried out by government ministries c analysis regulations promulgated under sec_2055 clarify that a deduction is allowed under the statute for the value of property included in the decedent’s gross_estate and transferred by the decedent during his lifetime or by will sec_20_2055-1 estate_tax regs emphasis added courts likewise have declined to permit deductions where the amounts passing to charity turned upon the actions either of the decedent’s personal_representatives see 97_tc_368 affd 990_f2d_136 4th cir or of beneficiaries of the estate see 333_f2d_979 3d cir here we agree with respondent that the circumstances of this case preclude treating the amounts received by the trust b beneficiaries as having been transferred by decedent rather the record reveals that those named in trust b obtained distributions on account of discretionary acts by ms mattson by the terms of the engelman living_trust allocation to trust b was conditioned on an effective disclaimer under sec_2518 ms mattson’s decision to place assets in trust b and ultimately to distribute the property to the named beneficiaries consequently did not occur within the framework of the trust instrument the estate’s suggestion that we disregard the written language as merely an advisory reminder to the trustee is unsupported and unconvincing the relevant documents do not show that a state law disclaimer could suffice to render operative the provisions of trust b furthermore even if a disclaimer effective under state statutes could operate to transfer assets from trust a to trust b within the confines of the written_agreement we have already concluded that the disclaimer executed here would not be recognized under pertinent california law as a result decedent’s disposition of the trust a corpus by means of her power_of_appointment became irrevocable at her death and cannot on account of the relation-back doctrine be disregarded decedent acted to transfer the property of trust a to those named in her power_of_appointment rather than to trust b and its beneficiaries ms mattson’s actions to do otherwise cannot be attributed to decedent as pertains to the gift to the state of israel caselaw is contrary to the estate’s position the donor not the donee must restrict use of the gift to charitable purposes the foregoing principle has been recognized by federal courts both in construing the predecessor of sec_2055 in the revenue act of ch sec_303 44_stat_72 and in interpreting sec_2055 itself see 403_f2d_721 103_f2d_643 7th cir as stated in an early pronouncement plaintiff urges that the statutory test is the use to which the property is to be put in our view the test is for what purpose is the property devised consequently a declaration by the donee that property will be used for a charitable purpose cannot determine the use for which it was bequeathed it is the act of the testator that determines for purposes of deduction whether gifts or contributions which have been bequeathed to a legatee are to be used exclusively for religious charitable and educational_purposes we do not hold that parol evidence is not admissible for the purpose of showing that a bequest absolute on its face was in fact intended by the testator and understood by the legatee to be burdened by a_trust but such evidence to be material must relate to words or acts of the testator and must tend to disclose the purpose of the testator in using the testamentary language levey v smith supra pincite fn ref omitted to like effect the fact that the gift involved here was used for a charitable purpose presents plaintiff’s most appealing argument but this is not sufficient to meet the requirements of sec_2055 if the right to make the deduction could be met by showing only a charitable use of the contribution the applicability of the estate_tax in all similar situations would depend upon the vagaries of post-estate planning the testator and he alone must order the recipient to hold or use the contribution exclusively for charitable purposes further the statute does not permit the deduction unless it is shown that the testator intended that the gift be used exclusively for a charitable project contl ill natl bank trust co v united_states supra pincite emphasis added here the language in the trust agreement pertaining to the foreign bequest reads in its entirety the remainder of the trust estate shall be distributed to the state of israel thus the governing instrument is devoid of any restrictions circumscribing uses of the gift moreover the record contains no evidence from which it can be inferred that decedent intended to limit the contribution to charitable purposes it is noteworthy that decision on which the estate relies did not come into being until date long after the provision granting the residue of trust b to the state of israel was executed as part of the engelman living_trust on date accordingly decision sheds no light on decedent’s intentions and as a unilateral declaration by the donee is insufficient in and of itself to satisfy the requirements of sec_2055 d conclusion for the reasons discussed above the estate is not entitled to charitable deductions for the amounts distributed to beneficiaries named in trust b of the engelman living_trust to reflect the foregoing and concessions decision will be entered under rule
